                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7
                                         DANIEL DOAK, on behalf of himself and
                                   8     all others similarly situated,                     Case No. 5:18-cv-07102-EJD

                                   9                    Plaintiff,                          ORDER GRANTING DEFENDANT’S
                                                                                            MOTION TO DISMISS WITH LEAVE
                                  10              v.                                        TO AMEND
                                  11     CAPITAL ONE, N.A., and DOES 1-10                   Re: Dkt. No. 14
                                         inclusive
                                  12
Northern District of California




                                                        Defendant.
 United States District Court




                                  13
                                              Plaintiff Daniel Doak filed this lawsuit on behalf of himself and a putative class against
                                  14
                                       Defendant Capital One Bank (USA) N.A.1 for alleged violations of the Fair Credit Reporting Act
                                  15
                                       (“FCRA”), 15 U.S.C. § 1681 et seq. Compl. ¶¶ 1, 2, 17. Plaintiff seeks statutory damages
                                  16
                                       pursuant to 15 U.S.C. § 1692k(a)(2)(A) and costs of litigation and reasonable attorneys’ fees
                                  17
                                       pursuant to 15 U.S.C. §§ 1681n(a)(3) and 1681o(a)(2). Id. ¶ 41. Capital One moves to dismiss
                                  18
                                       Plaintiff’s claims under Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim and
                                  19
                                       under Federal Rule of Civil Procedure 12(b)(1) for lack of subject matter jurisdiction. Def.’s Mot.
                                  20
                                       to Dismiss at 1. For the reasons below, Defendant’s motion is GRANTED.
                                  21
                                         I.   BACKGROUND
                                  22
                                              On November 8, 2016, Plaintiff filed for bankruptcy under Chapter 7 of the United States
                                  23
                                       Bankruptcy Code in the United States Bankruptcy Court of the Northern District of California
                                  24

                                  25

                                  26
                                              1
                                  27           Capital One Bank (USA) N.A. was “erroneously sued as Capital One, N.A.” Def.’s Mot.
                                       to Dismiss at 1 n.1.
                                  28   Case No.: 5:18-cv-06466-EJD
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS WITH LEAVE TO AMEND
                                                                                   1
                                   1   (“Bankruptcy Court”). See Def.’s Request for Judicial Notice (“RJN”) (Dkt. No. 14-2), Ex. A2;

                                   2   see also Compl. ¶ 12. When Plaintiff filed his Bankruptcy Petition, he had a consumer debt with

                                   3   Capital One. Compl. ¶ 13. Capital One allegedly received notice of Plaintiff’s Bankruptcy

                                   4   Petition that month. Id. ¶ 14.

                                   5          On November 29, 2016, Capital One accessed Plaintiff’s consumer credit report through

                                   6   Equifax, a credit reporting agency (“CRA”). Id. On December 9, 2016, Capital One accessed

                                   7   Plaintiff’s credit report for a second time through Trans Union, another CRA. Id. ¶ 15. On both

                                   8   occasions, Capital One allegedly “used false pretenses, namely the representation it intended to

                                   9   use Plaintiff’s consumer report for a permissible account review or collection purpose, when it had

                                  10   no such permissible purpose(s), in order to obtain Plaintiff’s private personal and financial

                                  11   information for the illegal purpose of attempting to collect on the subject Debt.” Id. ¶ 37. Plaintiff

                                  12   claims that Capital One committed “knowing and willful violations of the FCRA” by accessing
Northern District of California
 United States District Court




                                  13   Plaintiff’s consumer credit report with “actual knowledge” that it lacked a permissible purpose.

                                  14   Id. ¶¶ 34-36.

                                  15          Plaintiff alleges that Capital One conducted these two credit checks after the Bankruptcy

                                  16   Court entered its Bankruptcy Discharge. Id. ¶¶ 34-35. Capital One, however, accessed Plaintiff’s

                                  17   consumer credit report before the Bankruptcy Court entered its Bankruptcy Discharge. See RJN,

                                  18   Ex. B. Plaintiff corrected this error in his Opposition to Capital One’s Motion to Dismiss, stating

                                  19   that “although the discharge was granted, at the time of the credit pull, the discharge had not yet

                                  20   been granted and any reference to these credit pulls being post-discharge was in error.” Pl.’s

                                  21   Opp’n at 6-7 n.7. The court appreciates Plaintiff’s candor informing the court of the erroneous

                                  22

                                  23          2
                                                The court GRANTS Defendant’s Request for Judicial Notice (Dkt. No. 14-2). Plaintiff’s
                                  24   Voluntary Petition for Individuals Filing for Bankruptcy (“Bankruptcy Petition”) (Ex. A) and the
                                       Discharge of Debtor and Final Decree (“Bankruptcy Discharge”) (Ex. B) are “matters of public
                                  25   record” that are “not subject to reasonable dispute” under Fed. R. Evid. 201(b). See Fed R. Evid.
                                       201(b); see also Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 999 (9th Cir. 2018) (citation
                                  26   and quotations omitted). But, the court DENIES Defendant’s Supplemental Request for Judicial
                                       Notice (Dkt. No. 22) (“Supplemental RJN”) because Plaintiff “did not refer to this document [Ex.
                                  27   C], and the document did not form the basis of any claims” in his complaint. See Khoja, 899 F.3d
                                       at 1005.
                                  28   Case No.: 5:18-cv-06466-EJD
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS WITH LEAVE TO AMEND
                                                                                         2
                                   1   references to “post-discharge” credit pulls. See id. The court, thus, will rule on Capital One’s

                                   2   Motion to Dismiss as if Plaintiff had pled the credit pulls occurred prior to the Bankruptcy Court’s

                                   3   entering the Bankruptcy Discharge.

                                   4          In November 2018, Plaintiff filed this action seeking class certification, actual damages,

                                   5   statutory damages, injunctive relief, costs of litigation, and reasonable attorneys’ fees for Capital

                                   6   One’s alleged willful violations of the FCRA, and for Capital One causing him “mental anguish

                                   7   and emotional distress.” Compl. ¶¶ 23, 39.

                                   8    II.   LEGAL STANDARDS

                                   9              A. Federal Rule of Civil Procedure 12(b)(1)

                                  10          Federal Rule of Civil Procedure 12(b)(1) provides that a party may seek dismissal of a suit

                                  11   for lack of subject matter jurisdiction. A Rule 12(b)(1) motion challenges a court’s subject matter

                                  12   jurisdiction and may be either facial or factual. Safe Air for Everyone v. Meyer, 373 F.3d 1035,
Northern District of California
 United States District Court




                                  13   1039 (9th Cir. 2004) (citation omitted); Wolfe v. Strankman, 392 F.3d 358, 362 (9th Cir. 2004)

                                  14   (citation omitted). When a defendant brings a facial challenge, as in this case, defendant claims

                                  15   that the allegations in a complaint are “insufficient on their face to invoke federal jurisdiction.”

                                  16   Safe Air, 373 F.3d at 1039; see also Def.’s Mot. to Dismiss at 4. “In resolving a facial attack, the

                                  17   court assumes that the allegations are true and draws all reasonable inferences in the plaintiff’s

                                  18   favor.” Robertson v. Republic of Nicar., 2017 WL 2730177, at *2 (N.D. Cal. June 26, 2017)

                                  19   (citing Wolfe v. Strankman, 392 F.3d at 362).

                                  20              B. Federal Rule of Civil Procedure 12(b)(6)

                                  21          Federal Rule of Civil Procedure 12(b)(6) provides that a party may seek dismissal of a suit

                                  22   for failure to state a claim upon which relief can be granted. A court must “take all allegations of

                                  23   material fact as true and construe them in the light most favorable to the nonmoving party.” Parks

                                  24   Sch. of Bus., Inc. v. Symington, 51 F.3d 1480, 1484 (9th Cir. 1995) (citation omitted). A court

                                  25   may dismiss a complaint on a Rule 12(b)(6) motion “based on the lack of a cognizable legal

                                  26   theory or the absence of sufficient facts alleged under a cognizable legal theory.” Godecke v.

                                  27   Kinetic Concepts, Inc., 2019 WL 4230098, at *3 (9th Cir. Sept. 6, 2019) (quoting Balistreri v.

                                  28   Case No.: 5:18-cv-06466-EJD
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS WITH LEAVE TO AMEND
                                                                       3
                                   1   Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990)). Defeating a motion to dismiss requires

                                   2   that the complaint “contain[s] sufficient factual matter, accepted as true, to ‘state a claim to relief

                                   3   that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic

                                   4   Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is plausible on its face “when the plaintiff

                                   5   pleads factual content that allows the court to draw the reasonable inference that the defendant is

                                   6   liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556).

                                   7          In reviewing a Rule 12(b)(6) motion, the court may “consider[ ]” “[d]ocuments whose

                                   8   contents are alleged in a complaint and whose authenticity no party questions, but which are not

                                   9   physically attached to the pleading.” Tunac v. United States, 897 F.3d 1197, 1207 n.8 (9th Cir.

                                  10   2018) (citing Branch v. Tunnell, 14 F.3d 449, 454 (9th Cir. 1994)), overruled on other grounds by

                                  11   Galbraith v. Cty. of Santa Clara, 307 F.3d 1119 (9th Cir. 2002) (quotations omitted). However,

                                  12   “the mere mention of the existence of a document is insufficient to incorporate the contents of a
Northern District of California
 United States District Court




                                  13   document.” Coto Settlement v. Eisenberg, 593 F.3d 1031, 1038 (9th Cir. 2010) (citation omitted).

                                  14   To incorporate a document that is referenced, but not attached to a complaint, the complaint must

                                  15   describe the document’s “contents,” and the document must be “integral” to the complaint.

                                  16   Tunac, 897 F.3d at 1207 n.8 (citing Coto Settlement, 593 F.3d at 1038).

                                  17              C. FCRA

                                  18          The purpose of the FCRA is “to ensure fair and accurate credit reporting, promote

                                  19   efficiency in the banking system, and protect consumer privacy.” Safeco Ins. Co. of Am. v. Burr,

                                  20   551 U.S. 47, 52 (2007). Plaintiff alleges that Capital One violated Section 1681b(f) of the FCRA,

                                  21   which “prohibits an entity from obtaining a consumer credit report for any purpose other than

                                  22   those enumerated in section 1681b.” Adler v. DirecTV, LLC, 2018 WL 6981838, at *7 (C.D. Cal.

                                  23   Oct. 24, 2018) (citing 15 U.S.C. § 1681b(f)(1)); see also Compl. ¶ 29-31. Section 1681b(a)(3)

                                  24   allows a credit reporting agency to provide a consumer credit report to a person whom the agency

                                  25   “has reason to believe” satisfies at least one of seven criteria. 15 U.S.C. § 1681b(a)(3). In

                                  26   relevant part, Plaintiff cites the following statutory language in his complaint:

                                  27

                                  28   Case No.: 5:18-cv-06466-EJD
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS WITH LEAVE TO AMEND
                                                                       4
                                              (a) In General. – *** [A] consumer reporting agency may furnish a consumer report
                                   1          under the following circumstances and no other: ***
                                   2          (3) To a person which it has reason to believe –
                                                      (A) intends to use the information in connection with a credit transaction
                                   3                  involving the consumer on whom the information is to be furnished and
                                                      involving the extension of credit to, or review or collection of an account of,
                                   4                  the consumer; ***
                                                      (F) otherwise has a legitimate business need for the information
                                   5
                                                              (ii) to review an account to determine whether the consumer
                                   6                          continues to meet the terms of the account.

                                   7   Compl. ¶ 31 (citing 15 U.S.C. § 1681b(a)(3)).

                                   8          Section 1681n imposes civil liability for willful noncompliance with the FCRA. 15 U.S.C.

                                   9   § 1681n; see also Comeaux v. Brown & Williamson Tobacco Co., 915 F.2d 1264, 1273 (9th Cir.

                                  10   1990) (“Sections 1681n and 1681o [sic], respectively, make consumer reporting agencies and users

                                  11   liable for willful or negligent noncompliance with ‘any requirement imposed’ under the Act.”).

                                  12   Section 1681n(b), in particular, provides: “Any person who obtains a consumer report from a
Northern District of California
 United States District Court




                                  13   consumer reporting agency under false pretenses or knowingly without a permissible purpose shall

                                  14   be liable to the consumer reporting agency for actual damages sustained by the consumer reporting

                                  15   agency or $1,000, whichever is greater.” 15 U.S.C. § 1681n(b) (emphasis added). Plaintiff claims

                                  16   that Capital One is liable for “knowing and willful violations of the FCRA” by accessing

                                  17   Plaintiff’s consumer credit report with “actual knowledge” that it lacked a permissible purpose.

                                  18   Compl. ¶¶ 34-36.

                                  19   III.   DISCUSSION

                                  20          Article III of the Constitution provides that federal courts only have jurisdiction over

                                  21   “cases” and “controversies.” Lujan v. Defs. of Wildlife, 504 U.S. 555, 559 (1992); Whitmore v.

                                  22   Arkansas, 495 U.S. 149, 154-55 (1990). “The doctrine of standing serves to identify those

                                  23   disputes which are appropriately resolved through the judicial process.” Whitmore, 495 U.S. at

                                  24   155.

                                  25          Plaintiff has the burden of showing that he has Article III standing to sue in federal court.

                                  26   See Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016). To establish Article III standing to sue,

                                  27   Plaintiff must satisfy three elements – the “irreducible constitutional minimum of standing.”

                                  28   Case No.: 5:18-cv-06466-EJD
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS WITH LEAVE TO AMEND
                                                                       5
                                   1   Lujan, 504 U.S. at 560. First, Plaintiff must demonstrate that he “suffered an injury in fact—an

                                   2   invasion of a legally protected interest which is (a) concrete and particularized . . . and (b) actual

                                   3   or imminent, not conjectural or hypothetical.” Id. (citation and quotations omitted). With respect

                                   4   to (a), “concrete” means that the injury, whether tangible or intangible, “actually exist[s].”

                                   5   Spokeo, 136 S. Ct. at 1548-49; see In re Verifone, Inc., 2018 WL 3532761, at *4 (N.D. Cal. July

                                   6   23, 2018). With respect to the FCRA, “[a] plaintiff who alleges a ‘bare procedural violation’ of

                                   7   the FCRA, ‘divorced from any concrete harm,’ fails to satisfy Article III’s injury-in-fact

                                   8   requirement.” Syed v. M-I, LLC, 853 F.3d 492, 499 (9th Cir. 2017) (citing Spokeo, 136 S. Ct. at

                                   9   1549) (quotations omitted). “Particularized” means that the injury has harmed the plaintiff “in a

                                  10   personal and individual way.” Spokeo, 136 S. Ct. at 1548 (citation and quotations omitted).

                                  11   Second, a plaintiff must demonstrate that the injury-in-fact “is fairly traceable” to defendant’s

                                  12   alleged conduct. Id. at 1547. Third, a plaintiff must show that the injury-in-fact “is likely to be
Northern District of California
 United States District Court




                                  13   redressed by a favorable judicial decision.” Id. (citing Lujan, 504 U.S. at 560-61).

                                  14          At the pleading stage, as is the case here, a plaintiff “must ‘clearly . . . allege facts

                                  15   demonstrating’ each element” of standing. Spokeo, 136 S. Ct. at 1547 (citing Warth v. Seldin, 422

                                  16   U.S. 490, 518 (1975)). If a plaintiff does not have Article III standing to sue, then the court must

                                  17   dismiss plaintiff’s suit for lack of subject matter jurisdiction. Robertson, 2017 WL 2730177, at *2

                                  18   (citing Cetacean Cmty. v. Bush, 386 F.3d 1169, 1174 (9th Cir. 2004)).

                                  19          Here, Plaintiff does not adequately allege a concrete injury to satisfy the “injury-in-fact”

                                  20   requirement of standing. Plaintiff claims he has suffered “and will continue to suffer” from mental

                                  21   anguish and emotional distress due to Capital One’s alleged “impermissible account reviews and

                                  22   credit pulls.” Compl. ¶¶ 39-40. Both parties acknowledge that the credit checks at issue are “soft

                                  23   pulls.” See Pl.’s Opp’n at 2 n.3; see also Def.’s Mot. to Dismiss at 12. But, Plaintiff does not

                                  24   adequately allege that Capital One’s “soft pulls” caused him a concrete injury in any way. A “soft

                                  25   pull” does not impact a consumer’s credit score and is not visible to third parties, whereas a “hard

                                  26   pull” can affect a consumer’s credit score and is visible to third parties. Adler, 2018 WL 6981838,

                                  27   at *1; Banga v. First USA, N.A., 29 F. Supp. 3d 1270, 1274 n.2 (N.D. Cal. 2014); see also Duncan

                                  28   Case No.: 5:18-cv-06466-EJD
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS WITH LEAVE TO AMEND
                                                                       6
                                   1   v. JPMorgan Chase Bank, N.A., 2016 WL 4419472, at *10 (W.D. Tex. May 24, 2016). Plaintiff

                                   2   does not claim the “soft pull” inquiries impacted his credit score or that Capital One shared his

                                   3   private personal and financial information in the credit reports with a third party. See Bultemeyer

                                   4   v. CenturyLink, Inc., 2017 WL 634516, at *2 (D. Ariz. Feb. 15, 2017).

                                   5          Instead, Plaintiff claims that he has standing because Capital One’s actions “violate[] the

                                   6   privacy interests recognized by the FCRA and amount[ ] to a concrete injury as opposed to a bare

                                   7   procedural violation.” Pl.’s Opp’n at 8. Plaintiff cites opinions from the Ninth Circuit and the

                                   8   Central District of California for support, but these cases are factually distinguishable. See id. at

                                   9   7-8.

                                  10          In Adler, a court in the Central District of California found that plaintiff had standing

                                  11   because he satisfied the “injury-in-fact” requirement. 2018 WL 6981838, at *4. DirecTV

                                  12   allegedly performed “hard pull” inquiries of plaintiff’s consumer credit report although the parties
Northern District of California
 United States District Court




                                  13   had no “preexisting relationship” and plaintiff did not “initiate” a transaction that would prompt

                                  14   the “hard pull” inquiries. Id. at *1, *4. Plaintiff alleges that the “hard pull” inquiries “caused him

                                  15   to suffer diminished credit scores, shock and embarrassment, and invasion of privacy.” Id. at *2.

                                  16   The court found that “[a] credit injury that exceeds the scope of section 1681b(a)(3),” which is at

                                  17   issue in this case, “invades a consumer’s right to privacy and results in concrete harm sufficient

                                  18   for Article III standing.” Id. at *4. The court concluded that DirecTV’s alleged “hard pull”

                                  19   inquiries “violate[d] the privacy interests recognized by the FCRA and amount[ed] to a concrete

                                  20   injury as opposed to a bare procedural violation.” Id. But, here, Plaintiff does not allege that

                                  21   Capital One performed “hard pull” inquiries that negatively impacted—or impacted whatsoever—

                                  22   his credit score. See id. at *2. The concrete harm in Adler is lacking here. See id.

                                  23          In re Zappos.com, Inc. is inapposite. There, the Ninth Circuit held that plaintiffs, who

                                  24   alleged that Zappos.com placed them at risk of identity theft following a data breach, adequately

                                  25   pled standing. 888 F.3d 1020, 1022-23 (9th Cir. 2018). In contrast, here, Plaintiff has not pled

                                  26   that the private personal and financial information in his credit report is at any risk of data theft

                                  27   due to Capital One’s “soft pull” inquiries. See id.

                                  28   Case No.: 5:18-cv-06466-EJD
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS WITH LEAVE TO AMEND
                                                                       7
                                   1          Vanamann v. Nationstar Mortg., LLC is also distinguishable. The Ninth Circuit held that

                                   2   plaintiff, who alleged that a mortgage servicer violated the FCRA by viewing her credit reports

                                   3   several times after a bankruptcy court entered a discharge order, had standing. 735 F. App’x. 260,

                                   4   261 (9th Cir. 2018). Plaintiff alleged that the mortgage servicer’s conduct caused her severe

                                   5   emotional distress. Id. However, unlike in Vanamann, where the mortgage servicer allegedly

                                   6   accessed plaintiff’s consumer credit reports post-discharge, Capital One allegedly accessed

                                   7   plaintiff’s consumer credit reports prior to discharge, while Plaintiff’s Bankruptcy Petition was

                                   8   pending. See id.; see also Pl.’s Opp’n at 6-7 n.7; RJN, Ex. B. Thus, Plaintiff’s reliance on these

                                   9   cases is misplaced because the cases do not support Plaintiff’s position that he has sufficiently

                                  10   pled the “injury-in-fact” requirement of standing.

                                  11          Instead, the court finds persuasive the reasoning in Oneal v. First Tennessee Bank, a

                                  12   decision from the Eastern District of Tennessee. See 2018 WL 1352519 (E.D. Tenn. March 15,
Northern District of California
 United States District Court




                                  13   2018). In Oneal, the court found that plaintiff, who alleged that defendant’s “soft-pull” inquiry

                                  14   caused him an invasion of privacy, mental anguish, and emotional distress, did not satisfy the

                                  15   “injury-in-fact” requirement of standing. Id. at *2-3, *6. The court concluded that “an alleged

                                  16   invasion of privacy resulting from an improper credit inquiry, without more, does not constitute a

                                  17   concrete injury in fact.” Id. at *9. The court reasoned that “[a]bsent an allegation that defendant

                                  18   used or disseminated his credit report in any harmful way—or otherwise exposed this information

                                  19   to a substantial risk of access by others—plaintiff has alleged an injury that is merely abstract.”

                                  20   Id. (citing Spokeo, 136 S. Ct. at 1548) (quotations omitted).

                                  21          Similarly, in Bultemeyer v. CenturyLink, Inc., a district court in this circuit concluded that

                                  22   plaintiff, who alleged that defendant violated the FCRA by conducting a credit inquiry of

                                  23   plaintiff’s consumer credit report without a permissible purpose, lacked standing. 2017 WL

                                  24   634516, at *1, *4. Also, as Capital One argues, “‘[m]any district courts’ in the Ninth Circuit have

                                  25   similarly ‘dismissed [various] FCRA claims that are based on bare procedural violations.’” Def.’s

                                  26   Mot. to Dismiss at 9-10 (citing Williams v. Nichols Demos, Inc., 2018 WL 3046507, at *4 (N.D.

                                  27   Cal. June 20, 2018)) (dismissing plaintiff’s claim that defendants violated the “stand alone”

                                  28   Case No.: 5:18-cv-06466-EJD
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS WITH LEAVE TO AMEND
                                                                       8
                                   1   requirement of FCRA by including a disclosure and authorization for a background investigation

                                   2   in defendant’s employment application); Bercut v. Michaels Stores Inc., 2017 WL 2807515, at *5

                                   3   (N.D. Cal. June 29, 2017) (stating that “actual confusion or some other non-procedural harm must

                                   4   be alleged to create an Article III controversy”); Benton v. Clarity Servs., Inc., 2017 WL 345583,

                                   5   at *2 (N.D. Cal. Jan. 24, 2017) (finding allegation that defendant did not disclose source of

                                   6   information in violation of Section 1681g constituted a bare procedural violation, and was

                                   7   inadequate to establish standing); Lee v. Hertz Corp., 2016 WL 7034060, at *5 (N.D. Cal. Dec. 2,

                                   8   2016) (finding allegation that disclosure form contained “extraneous” information was insufficient

                                   9   to demonstrate standing).

                                  10            Here, Plaintiff has not sufficiently pled that he suffered an “injury-in-fact.” In Oneal and

                                  11   Bultemeyer, plaintiffs did not adequately plead a concrete injury because they neither alleged that

                                  12   defendants’ credit inquiries impacted their credit scores nor that defendants disclosed private
Northern District of California
 United States District Court




                                  13   personal and financial information in the credit reports with third parties. See Oneal, 2018 WL

                                  14   1352519, at *6, *9; see also Bultemeyer, 2017 WL 634516, at *1-2, *4. Plaintiff likewise fails to

                                  15   sufficiently plead that Capital One’s “soft pulls,” which are not visible to third parties and do not

                                  16   affect a consumer’s credit score, caused him a concrete injury. See id.; see also Spokeo, 136 S. Ct.

                                  17   at 1548-49. Because Plaintiff has alleged only “a bare procedural violation of the FCRA, divorced

                                  18   from any concrete harm,” Plaintiff does not fulfill the “injury-in-fact” requirement of standing.

                                  19   See Syed, 853 F.3d at 499 (citing Spokeo, 136 S. Ct. at 1549) (quotations omitted). Therefore, this

                                  20   court dismisses Plaintiff’s claim for lack of subject matter jurisdiction and GRANTS Defendant’s

                                  21   motion WITH LEAVE TO AMEND.

                                  22   IV.      ORDER

                                  23         For the reasons set forth above, Defendant’s motion to dismiss for lack of jurisdiction under

                                  24   Federal Rule of Civil Procedure 12(b)(1) is GRANTED. Because the court has dismissed

                                  25   Plaintiff’s claims for lack of subject matter jurisdiction under Rule 12(b)(1), it need not reach

                                  26   Defendant’s challenges under Rule 12(b)(6).

                                  27            All claims in the complaint are DISMISSED WITH LEAVE TO AMEND. Plaintiff has

                                  28   Case No.: 5:18-cv-06466-EJD
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS WITH LEAVE TO AMEND
                                                                       9
                                   1   two weeks from the filing date of this order to amend his complaint.

                                   2

                                   3          IT IS SO ORDERED.

                                   4   Dated: September 24, 2019

                                   5                                                  ______________________________________
                                                                                      EDWARD J. DAVILA
                                   6                                                  United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   Case No.: 5:18-cv-06466-EJD
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS WITH LEAVE TO AMEND
                                                                       10
